United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2728
                                   ___________

Brenda Murray,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 13, 2011
                                Filed: February 1, 2011
                                 ___________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Brenda Murray appeals the district court’s1 order affirming the denial of
supplemental security benefits. Murray alleged that she has been unable to work since
1976 due to a combination of bipolar disorder, anxiety, fibromyalgia, hypertension,
mitral valve prolapse, irritable bowel syndrome, arthralgias of the knees, colonic
diverticulitis, and chronic obstructive pulmonary disease. After a hearing, an


      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
administrative law judge (ALJ) found, as relevant, that while Murray suffered from
severe impairments, none of the impairments met the requirements of any listing,
alone or in combination; that Murray’s subjective complaints were not fully credible;
that Murray had the residual functional capacity (RFC) to perform medium work
where interpersonal contact is incidental to work performed, the complexity of the
tasks is learned and performed by rote with few variables and little judgment, and any
supervision is simple, direct, and concrete; and that based on a vocational expert’s
(VE) response to the ALJ’s hypothetical, Murray could perform jobs that exist in
significant numbers in the national economy. Accordingly, the ALJ concluded that
Murray was not disabled. The Appeals Council denied review, and the district court
affirmed. Upon de novo review, see Tilley v. Astrue, 580 F.3d 675, 679 (8th Cir.
2009), we agree with the district court that substantial evidence supports the ALJ’s
decision.

       Specifically, we conclude that the ALJ’s RFC determination as to Murray’s
mental impairments and limitations is supported by substantial evidence in the record
as a whole. See Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010) (affirmance
proper if the record as a whole reflects that the ALJ’s findings are supported by
substantial evidence); Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005) (in
determining RFC, ALJ must first evaluate claimant’s credibility and then take into
account all relevant evidence, including medical records, and observations of treating
physicians and others); Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (failure to
cite specific evidence does not mean it was not considered). Further, the ALJ’s
hypothetical to the VE was adequately and sufficiently formulated to encompass
Murray’s RFC. Stormo v. Barnhart, 377 F.3d 801, 808-09 (8th Cir. 2004)
(hypothetical is sufficient if it includes impairments supported by substantial evidence
and accepted as true by ALJ).

      Accordingly, we affirm.
                     ______________________________

                                          -2-